IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GET BUSY LIVING SOLUTIONS, LLC;             : No. 395 EAL 2016
AND PHILADELPHIA SHOWCASE                   :
LOUNGE, LLC,                                :
                                            : Petition for Allowance of Appeal from
                   Petitioners              : the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
MAIN LINE INSURANCE OFFICE, INC.;           :
CHRISTOPHER OIDTMAN; LANDMARK               :
AMERICAN INSURANCE COMPANY                  :
AND USG INSURANCE SERVICES, INC.            :
F/K/A USG INSURANCE SERVICES OF             :
PENNSYLVANIA, INC.,                         :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.